PER CURIAM.
Steven Keith Massagee has filed a motion seeking rehearing of our order denying his certiorari petition. We deny the motion for rehearing, but withdraw our previous order and substitute this opinion in its place.
Massagee filed a complaint in county court against MGA Insurance Company seeking a declaratory judgment pursuant to Chapter 86 of the Florida Statutes. Specifically, he sought a declaration regarding the availability of PIP1 coverage for losses allegedly incurred by him. The county court entered a summary judgment in Massagee’s favor, finding that PIP coverage was available for his claims.
MGA filed a notice of appeal in the circuit court challenging the county court’s ruling, and both parties filed motions for an award of appellate attorney’s fees pursuant to section 627.428 of the Florida Statutes. The circuit court affirmed the county court’s order, but denied both motions for appellate attorney’s fees.
Massagee then filed the instant petition challenging the circuit court’s denial of his motion for appellate attorney’s fees. Because Massagee is asking this court to review only the circuit court’s denial of his appellate attorney’s fees motion, the circuit court’s order is properly reviewed by way of direct appeal, not by collateral petition. See Highwoods DLF EOLA, LLC v. Condo Developer, LLC, 51 So.3d 570, 573 *872n. 1 (Fla. 5th DCA 2010) (“Highwoods ”)• As in Highwoods, the circuit court’s order denying Massagee’s request for appellate attorney’s fees constituted an “original decision” which had “never before [been] subjected to judicial review.” Id.
Reviewing the instant matter as a direct appeal, we find no reversible error and, therefore, affirm.
AFFIRMED.
PALMER, LAWSON, and WALLIS, JJ., concur.

. See § 627.36, Fla. Stat. (2006).